

117 HR 3486 IH: Recognizing Military Service in PSLF Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3486IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Courtney (for himself and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to deem each month for which certain Federal student loans are in deferment during a period of active duty service as months counted toward public service loan forgiveness.1.Short titleThis Act may be cited as the Recognizing Military Service in PSLF Act.2.Active duty deferment periods counted toward public service loan forgivenessSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively;(2)in paragraph (1), in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3); and(3)by inserting after paragraph (1) the following:(2)Active duty deferment periodsNotwithstanding any other provision of this subsection, the Secretary shall deem each month for which a loan payment was in deferment under subsection (f)(2) of this section or for which a loan payment was in forbearance under section 685.205(a)(7) of title 34, Code of Federal Regulations (or similar successor regulations), for a borrower described in subsection (f)(2)(C) as if the borrower of the loan had made a payment for the purpose of public service loan forgiveness under this subsection..